Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments to the specification and drawings on 09/24/2021 are accepted.
The examiner respectfully notes that claim 27 which requires a user to ‘select between the two branded fanciful font sets’ is different from selecting ‘… one of the at least two branded fanciful font sets’ as indicated in newly amended claim 23 and 30. More specifically, the examiner interpreted during the write up of the prior non-final office action, that the user has a choice to choose one or another of fanciful font sets, while the current requirement can be interpreted as only requiring the user to pick one  (while not necessarily having an option to choose the other). Thus this type of amendment is interpreted as a change of scope not previously presented.
The prior 35 USC 112 rejections are withdrawn in view of applicant’s amendments to the specification.
Claim 23 remains rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Application: US 2016/0092937, published: Mar. 31, 2016, filed: Sep. 23, 2015, EEFD: Sep. 25, 2014) in view of Sakunkoo et al (US Application: US 2016/0004672, published: Jan. 7, 2016, filed: Jul. 7, 2015, EEFD Jul 7, 2014) and further in view of Bhakthakumaran (“The Dr. Suess Alphabet is a Cartoon Depiction of the English Language”, published May 2012, 2 pages) and further in view of UMaryland (“Logo and Brand Standards”, published: Nov 03, 2018, pages 1-8).
Claim 25 remains and claim 30 is newly rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Application: US 2016/0092937, published: Mar. 31, 2016, .
Claim 29 remains rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Application: US 2016/0092937, published: Mar. 31, 2016, filed: Sep. 23, 2015, EEFD: Sep. 25, 2014) in view of Sakunkoo et al (US Application: US 2016/0004672, published: Jan. 7, 2016, filed: Jul. 7, 2015, EEFD Jul 7, 2014) and further in view of Bhakthakumaran (“The Dr. Suess Alphabet is a Cartoon Depiction of the English Language”, published May 2012, 2 pages) and further in view of UMaryland (“Logo and Brand Standards”, published: Nov 03, 2018, pages 1-8) and further in view of Truelove (US application: US 20050010869, published: Jan. 13, 2005, filed: Aug. 5, 2004).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 23 remains rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Application: US 2016/0092937, published: Mar. 31, 2016, filed: Sep. 23, 2015, EEFD: Sep. 25, 2014) in view of Sakunkoo et al (US Application: US 2016/0004672, published: Jan. 7, 2016, filed: Jul. 7, 2015, EEFD Jul 7, 2014) and further in view of Bhakthakumaran (“The Dr. Suess Alphabet is a Cartoon Depiction of the English Language”, published May 2012, 2 pages) and further in view of UMaryland (“Logo and Brand Standards”, published: Nov 03, 2018, pages 1-8).

With regards to claim 23. Martin teaches a method for generating branded fanciful fonts in text messages created with a communication device comprising the steps of: 

licensing from a brand owner a brand for use with a predetermined font set, the brand including at least one design feature identifying the brand (paragraphs 0005, 0006 and 0042: the style/brand owner sets conditions for how the brand data/style data associated with fonts are used via the style manager. The font set comprise stylistic features predetermined/set from a brand owner.); 

creating at least two branded fanciful font set having a plurality of text characters by incorporating the at least one design feature with  more than one of the text character  of the predetermined font set (paragraph 0004: a font set includes design features such as color, font, graphics, etc applied to a plurality of characters (such as first, second, third ets characters) as depicted in Fig. 1, Fig. 14. Each set of one or more design 


creating a font application that when executed by the communication device enables a user of the communication device to select one of the at least two branded fanciful font sets whereby when the user composes a text message with the communication device by inputting text characters (paragraphs 0033 and 0068: the user selects branded font data to be used with a text message response such as via 1406, 1408 and 1410. The content of the font set is selectable due to satisfying its assigned ‘condition’ (paragraphs 0004 and 0006)) using a [selectable input interface] displayed by the communication device in a display, the font application responds to the text characters by creating the text message incorporating the selected branded fanciful font set and the communication device displays the text message incorporating the selected branded fanciful font set in the display (Fig. 1, Fig 14: the text message incorporates the branded style/font data, such as shown in ref 1426).

However Martin does not expressly teach … and wherein the at least one design feature is a symbol that is not a text character; wherein the brand owner is a university and the brand design features include two school colors, at least one school nickname symbol  and a school mascot; … a first fanciful text character of the plurality of fanciful text characters incorporates the mascot with only a portion of a first text character of the predetermined font set and a second fanciful text character of the plurality of fanciful incorporates at least one of the school colors with a second text character of the predetermined font set, and a third fanciful text character of the plurality of fanciful text characters incorporates the at least one school nickname symbol with only a portion of a third text character of the predetermined font set; … the selectable user input interface includes ‘a keyboard displayed by the communication device…’

Yet Sakunkoo et al teaches a keyboard displayed by the communication device… (Fig 7, paragraph 0073: a keyboard is displayed as part of an on screen selectable interface to allow the user to enter text characters in a desired font that can be selected from a plurality of available fonts selectable via ref 730).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Martin’s ability to display an interface that allows a user to apply desired branded font data to form the rendering of text characters in a message through a displayed user interface, such that the displayed user interface would have included “a displayed on screen keyboard as well when typing the characters as taught by Sakunkoo et al. The combination would have allowed Martin to have implemented a way to enhance enhanced expressivity and identify in a mobile messaging application (Sakunkoo et al, paragraph 0009).  

However the combination of Martin and Sakunkoo et al does not expressly teach and wherein the at least one design feature is a symbol that is not a text character; wherein the brand owner is a university and the brand design features include two school colors, at least one school nickname symbol and a school mascot; … a first fanciful text character of the plurality of fanciful text characters incorporates the mascot with only a portion of a first text character of the predetermined font set and a second fanciful text character of the plurality of fanciful text characters incorporates at least one of the school colors with a second text character of the predetermined font set, and a third fanciful text character of the plurality of fanciful text characters incorporates the at least one school nickname symbol with only a portion of a third text character of the predetermined font set. The examiner notes that those claim limitations just recited above that are not taught by Martin and Sakunkoo et al are interpreted as non-functional descriptive material, since they require the first and second text characters to have a particular appearance, and do not require how the appearances are applied to the fanciful text characters. It is noted that Martin has already been explained to teach that the fanciful text characters can have a plurality of different design features applied to the fanciful text characters (paragraph 0004, Fig 1 and Fig 14 and such as color, font, graphics, etc applied to a plurality of characters). Thus, the functional aspects are taught as explained above, and non-functional aspects are not required to be taught as they have no patentable weight (see MPEP 2111.05). In the interest of being comprehensive, the non-functional aspects will be addressed with art below (even though it is not necessary) for the applicant’s reference and to show what is known in the art.

Bhakthakumaran   teach and wherein the at least one design feature is a symbol that is not a text character; … wherein the brand owner is [an entity] and the brand design features include two … colors, a … symbol and a … mascot; … a first fanciful text character of the plurality of fanciful text characters incorporates … the mascot with only a portion of a first text character of the predetermined font set and a second fanciful text character of the plurality of fanciful text characters incorporates at least one of  … colors with a second text character of the predetermined font set …, (see page 1: Dr Seuss  can be a brand owner and the ‘cat in the hat’ is presented at least covering a portion of the text character ‘C that represents a mascot and has a symbol of a hat to represent a recognizable source symbol of Dr Seuss. Also each text characters incorporate variations of colors, indicated by the shading and it is further noted that each letter has special visual features applied to it that are interpreted as graphical visual symbols (for example … the ‘R’ character has visual ears/horns applied to the top portion of the letter).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Martin and Sakunkoo et al’s ability to apply styles as branding to form the visual output/depiction of characters in a text message, such that the depictions of the characters could have included depictions of design styles/features that include the mascot and colors to one or more of the characters, as taught by Bhakthakumaran. The combination would have allowed users to enjoyed applying font styles to the characters such that whimsical characters are depicted upon the characters in their text/documents.

a university and the brand design features include two school colors, at least one school nickname symbol and a school mascot; … and a third fanciful text character of the plurality of fanciful text characters incorporates at least one school nickname symbol with only a portion of a third text character of the predetermined font set. It is noted that again, whoever would own a brand, and how the brand’s designs are depicted (school colors and mascot), are non-functional descriptive material that are not required to be taught as they have no patentable weight (see MPEP 211.05). In the interest of being comprehensive, the non-functional aspects will be addressed with art below (even though it is not necessary) for the applicant’s reference and to show what is known in the art.

UMaryland teaches the brand owner is a university and the brand design features include two school colors, at least one school nickname symbol and a school mascot; … … and a third fanciful text character of the plurality of fanciful text characters incorporates at least one school nickname symbol with only a portion of a third text character of the predetermined font set (pages 1,  3 and 5: two colors that include red and yellow are applied to block character lettering (interpreted as one or more second characters) in the logo examples and also a mascot can be applied to a letter as shown in the ‘Muscle Testudo’ Mascot logo, which shows the terrapin turtle mascot ‘Testudo’ covering a portion of the Red Block letter ‘M’ (interpreted as a first character) and also 

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified the combination of Martin, Sakunkoo et al, Bhakthakumaran’s ability to apply a desired design upon one or more characters (such as first, second or more characters), such that the designs applied to the one or more characters could have had an appearance of two school colors,  a mascot, , or a nickname symbol, as taught by UMaryland. The combination would have allowed users to have easily identified design styles applied to characters that would easily identify and represent the source/owner of the branding design features. 

Claim 25 remains and claim 30 is newly rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Application: US 2016/0092937, published: Mar. 31, 2016, filed: Sep. 23, 2015, EEFD: Sep. 25, 2014) in view of Sakunkoo et al (US Application: .

With regards to claim 25, which depends on claim 23, the combination of Martin, Sakunkoo et al, Bhakthakumaran and UMaryland teaches the university brand design features… a symbol … of the university … third text character of the predetermined font set, as similarly explained in the rejection of claim 23, and is rejected under similar rationale. 

However the combination does not expressly teach the … features include a sport symbol representing a sport played by a team of the university and another fanciful text character incorporates the sport symbol … . The examiner notes that those claim limitations just recited above that are not taught by Martin, Sakunkoo et al, Bhakthakumaran and UMaryland are interpreted as non-functional descriptive material, since the combination already teaches applying branding features to alter the appearance of one or more text characters (Martin has already been explained to teach that the fanciful text characters can have a plurality of different design features applied to the fanciful text characters (paragraph 0004, Fig 1 and Fig 14 and such as color, font, graphics, etc applied to a plurality of characters)). The remaining limitations required in claim 25 only address the appearance aspect of the text character (such as third text 

KRFootball teaches … features include a sport symbol representing a sport played …  and another fanciful text character incorporates the sport symbol (page 1: a text character incorporates a football symbol to represent a sport played).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Martin, Sakunkoo et al, Bhakthakumaran and UMaryland’s ability to depict University branding visual features upon a plurality of text characters, such that the depictions would have included a depiction of a sport symbol upon the text characters, as taught by KRFootball. The combination would have allowed the user to have easily conveyed a sport while writing text/message(s).

With regards to claim 30, Martin teaches a method for generating branded fanciful fonts in text messages created with a communication device, the method comprising the steps of: 



creating a plurality of branded fanciful font sets having a plurality of fanciful text characters by incorporating the brand design features in more than one text character of the predetermined font set (paragraph 0004: a font set includes design features such as color, font, graphics, etc applied to a plurality of characters (such as first, second, third ets characters) as depicted in Fig. 1, Fig. 14. Each set of one or more design features can be defined at least by features/characters that are assigned to a ‘condition’ (and there can be a plurality of conditions having their own font(s))); and 

creating a font application that when executed by the communication device enables a user of the communication device to select one of the branded fanciful font set whereby when the user composes a text message with the communication device by inputting text (paragraphs 0033 and 0068: the user selects branded font data to be used with a text message response such as via 1406, 1408 and 1410) using a [selectable interface] displayed by the communication device in a display, the font application responds to the inputted text by creating the text message incorporating the selected branded fanciful font set and the communication device displays the text message incorporating the selected branded fanciful font set in the display (Fig. 1, Fig 14: the text message incorporates the branded style/font data, such as shown in ref 1426).

However Martin does not expressly teach .. wherein the brand owner is a university and the brand design features include two school colors, a school nickname symbol and a school mascot; wherein a first fanciful text character of the plurality of fanciful text characters incorporates the school mascot with only a portion of a first text character of the predetermined font set; wherein a second fanciful text character of the plurality of fanciful text characters incorporates at least one of the school colors with a second text character of the predetermined font set; wherein a third fanciful text character of the plurality of fanciful text characters incorporates the school nickname symbol with a third text character of the predetermined font set; wherein a fourth fanciful text character of the plurality of fanciful text characters incorporates a sport symbol representing a sport played by a team of the university with a fourth text character of the predetermined font set; … the selectable user input interface includes ‘a keyboard displayed by the communication device…’.

Yet Sakunkoo et al teaches a keyboard displayed by the communication device… (Fig 7, paragraph 0073: a keyboard is displayed as part of an on screen selectable interface to allow the user to enter text characters in a desired font that can be selected from a plurality of available fonts selectable via ref 730).



However the combination does not expressly teach wherein the brand owner is a university and the brand design features include two school colors, a school nickname symbol and a school mascot; wherein a first fanciful text character of the plurality of fanciful text characters incorporates the school mascot with only a portion of a first text character of the predetermined font set; wherein a second fanciful text character of the plurality of fanciful text characters incorporates at least one of the school colors with a second text character of the predetermined font set; wherein a third fanciful text character of the plurality of fanciful text characters incorporates the school nickname symbol with a third text character of the predetermined font set, wherein a fourth fanciful text character of the plurality of fanciful text characters incorporates a sport symbol representing a sport played by a team of the university with a fourth text character of the predetermined font set. The examiner notes that those claim limitations just recited above that are not taught by Martin and Sakunkoo et al are interpreted as non-functional descriptive material, since they require the first and second text characters to 

Bhakthakumaran teaches wherein the brand owner is a university and the brand design features include two … colors, … symbol and a mascot; wherein the text characters of the predetermined font set are block text characters; wherein a first fanciful text character of the plurality of fanciful text characters incorporates the mascot with only a portion of a first text character of the predetermined font set; wherein a second fanciful text character of the plurality of fanciful text characters incorporates at least one of the … colors with a second text character of the predetermined font set (see page 1: Dr Seuss  can be a brand owner and the ‘cat in the hat’ is presented at least covering a portion of the block text character ‘C that represents a mascot and has a symbol of a hat to represent a recognizable source symbol of Dr Seuss. Also each block text characters incorporate variations of colors as indicated by different shading).



The combination of Martin, Sakunkoo et al and Bhakthakumaran, as explained above teaches it is known to have different designs on one or more text characters (such as a mascot design or a color design). The combination does not expressly teach wherein the brand owner is a university and the brand design features include two school colors, a school nickname symbol, a  school mascot. Additionally the combination does not expressly teach wherein a third fanciful text character of the plurality of fanciful text characters incorporates the school nickname symbol with a third text character of the predetermined font set, wherein a fourth fanciful text character of the plurality of fanciful text characters incorporates a sport symbol representing a sport played by a team of the university with a fourth text character of the predetermined font set. It is noted that again, whoever would own a brand, and how the brand’s designs are depicted (school colors, nickname symbol,  mascot and sport symbol), are non-functional descriptive material that are not required to be taught as they have no patentable weight (see MPEP 211.05). In the interest of being comprehensive, the non-functional aspects will 

UMaryland teaches the brand owner is a university and the brand design features include two school colors, and a school mascot. Also UMaryland teaches wherein a third fanciful text character … incorporates the school nickname symbol with a third text character of the predetermined font set (pages 1 and 3: two colors that include red and yellow are applied to block character lettering (interpreted as one or more second characters) in the logo examples and also a mascot can be applied to a letter as shown in the ‘Muscle Testudo’ Mascot logo, which shows the terrapin turtle mascot ‘Testudo’ covering a portion of the Red Block letter ‘M’ (interpreted as a first character) and also the mascot can cover a portion of a black block letter ‘M’ (interpreted as a third character). It is noted that the turtle is also symbol that represents the nickname of the University - ‘TERPS’ and is applied to a black colored ‘M’ character. The examiner also respectfully points out that the claim does not distinguish the types of visual differences between a ‘nickname symbol’ and a ‘school mascot’, and the school uses the turtle not only for a mascot, but as a nickname symbol of the school to represent the terappins/terps. Thus, a brand design of a mascot (which is also a nickname symbol of the school terrapins can be chosen to cover a portion of a black letter ‘M’ can be interpreted as a ‘nickname symbol’ and a different brand design of a mascot that covering a different color letter ‘M’ (such as a red ‘M’) is interpreted as a mascot brand design feature).


	However the combination does not expressly teach wherein a fourth fanciful text character of the plurality of fanciful text characters incorporates a sport symbol representing a sport played by a team of the university with a fourth text character of the predetermined font set. The examiner notes that those claim limitations just recited above that are not taught by Martin, Sakunkoo et al, Bhakthakumaran and UMaryland are interpreted as non-functional descriptive material, since the combination already teaches applying branding features to alter the appearance of one or more text characters (Martin has already been explained to teach that the fanciful text characters can have a plurality of different design features applied to the fanciful text characters (paragraph 0004, Fig 1 and Fig 14 and such as color, font, graphics, etc applied to a plurality of characters)). The remaining limitations only describe the appearance aspect of the text character (such as third text character) to have a particular appearance (sport symbol appearance), and do not require how the appearances are applied to the 
	Yet KRFootball teaches wherein a … text character of the plurality of fanciful text characters incorporates a sport symbol representing a sport played … with a fourth text character of the predetermined font set (page 1: a text character incorporates a football symbol to represent a sport played).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Martin, Sakunkoo et al, Bhakthakumaran and UMaryland’s ability to depict University branding visual features (features that are associated/belonging to the University) upon a plurality of text characters, such that the depictions for the one of the plurality would have included a depiction of a sport symbol upon the text characters, as taught by KRFootball. The combination would have allowed the user to have easily conveyed a sport while writing text/message(s).

Claim  29 remains rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Application: US 2016/0092937, published: Mar. 31, 2016, filed: Sep. 23, 2015, EEFD: Sep. 25, 2014) in view of Sakunkoo et al (US Application: US 2016/0004672, published: Jan. 7, 2016, filed: Jul. 7, 2015, EEFD Jul 7, 2014) and further in view of Bhakthakumaran (“The Dr. Suess Alphabet is a Cartoon Depiction of .

With regards to claim 29, which depends on claim 23,  Martin  teaches creating two branded fanciful font sets each incorporating one of the brand design features … (paragraphs 0004 and 0039: the design applied to text of a message include color(s) and the user can select the font design in Fig 14).

However the combination of Martin, Sakunkoo Bhakthakumaran and UMaryland does not expressly teach … and only one of the branded fanciful font sets incorporating another of the brand design features, and wherein the font application when executed by the communication device enables the user of the communication devices to select between the two branded fanciful font sets

Yet Truelove et al teaches  … and only one of the branded fanciful font sets incorporating another of the brand design features, and wherein the font application when executed by the communication device enables the user of the communication devices to select between the two branded fanciful font sets (Fig 1A: a user can choose a font set with a first, second or other color set applied, such that each font design set variation would have its own unique color based upon user’s slider bar selection(s)).
.

Response to Arguments
Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive. 
With regards to the non-prior art rejections, the applicant has resolved those issues and the non-prior art rejections (35 USC 112 rejections) are withdrawn. 
With regards to the prior art rejections (35 USC 103), the applicant asserts that the newly amended claims include limitations that are not taught by the cited/applied prior art. However no explanation/rationale was provided as to why they are not taught and thus the argument is not persuasive. Additionally, the examiner has noted at the top of this office action that the way the applicant has incorporated subject matter from the dependent claim(s) have changed the scope of the independent claims in a manner that was not presented in the last round of prosecution (at the time of the last issued non-final rejection). The examiner respectfully directs the applicant to the rejections and explanation of the independent claims above for a full explanation as to why they are still rejected (lack of distinction between a school mascot and school symbol). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILSON W TSUI/Primary Examiner, Art Unit 2178